Citation Nr: 1608089	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-21 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service for fibromyalgia.

2.  Entitlement to service for sleep apnea.

3.  Entitlement to service for chronic fatigue syndrome (CFS).

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling.  

5.  Entitlement to an initial rating in excess of 50 percent for PTSD from August 26, 2015.  





REPRESENTATION

Appellant represented by:	Joel Ban, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to January 1983; January 2003 to June 2003; November 2005 to February 2006; and from May 2008 to August 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2011, October 2013 and February 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in February 2014 and March 2014; statements of the case were issued in April 2014 and May 2014; and a substantive appeal was received in June 2014.   

The Veteran presented testimony at a Board hearing in August 2015.  A transcript of the hearing is associated with the claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for fibromyalgia, sleep apnea, chronic fatigue syndrome, and a low back disability, as well as entitlement to a rating in excess of 50 percent for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

For the period up to August 26, 2015, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

For the period up to August 26, 2015, the criteria for entitlement to a disability evaluation of 50 percent for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In July 2013 and January 2014 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in October 2013, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and addressed the relevant rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran underwent a VA examination in October 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that both of his parents are deceased.  He occasionally talked with his siblings on the phone.  He had some contact with one of his sisters who lived in the area and he received emails from another sister.  The Veteran was married to his first wife for seven years and he has a 27-year-old son from the marriage.  He was stationed in Germany but the Veteran was in touch him.  He also had a 25-year-old daughter who was living with him and his wife but she moved to get away from her alcoholic and verbally abusive boyfriend.  The Veteran talked to his daughter on the phone once a week.  

The Veteran has been married to his current wife for 15 years.  He described things at home as "great."  His wife accompanied him to his appointment and indicated that after his last deployment he had some anger and safety issues.  She indicated that he was overprotective of her and confrontive with others.  For recreation, the Veteran and his wife enjoyed going to the farmers' market.  They liked to stroll and observe.  Sometimes they would go on drives.  The Veteran reported that he was diagnosed with fibromyalgia a week prior to the examination and that he has not been as active as he used to be as a result of fatigue.  The Veteran's wife reported that after deployment, they decreased their social activity because of her husband's behavior in public regarding her safety.  She stated that her husband was "always picking fights."  She stated that prior to his deployment they were very social.  The Veteran's wife reported that they are slowly starting to socialize more. 

The Veteran denied seeking any mental health treatment until 2012.  He reported that he has never been hospitalized for psychiatric reasons.  He denied ever experiencing suicidal ideation or making a suicide attempt.  He completed PTSD psychological testing in July 2012.  The examiner (Dr. J.E.) diagnosed the
Veteran with military related PTSD and Depressive Disorder not otherwise specified (NOS).  The Veteran was taking venlafaxine and prazosin.  He found this medication helpful, noting that his mood improved.  He indicated that he was less irritable.  He stated that he has not had nightmares since taking prazosin.  He indicated that his individual psychotherapy has been very helpful.  The examiner found that the Veteran met the criteria for PTSD. 

The Veteran reported that he dreamed about an explosion and then about his vehicle being hit.  He stated that in his next dream he did not have legs, and then the emergency personnel were helping him and picking up his legs.  He stated that until he was prescribed prazosin there were times when he had nightmares every night.  He reported that he still thinks about Iraq on a daily basis and that these recollections are sometimes distressing.  He endorsed physiological reactivity upon exposure to cues.  He reported that he felt anxiety at these times and his heart would "pound out of my chest."  He denied experiencing flashbacks recently.  He stated that his emotional distress upon exposure to cues used to be intense but is less so at this time.

The Veteran also had avoidance and numbing.  He reported that he avoids conversations about Iraq.  His wife indicated that he has talked to her very little about it.  He stated that he does not discuss events in Iraq with other Veterans.  He did not endorse activities, places, or people that he avoids because they arouse recollections.  He loves war movies and watches them over and over.  The military channel is on a lot at home.  He denied an inability to recall important aspects of the trauma.  He reported that he has been more withdrawn since his deployments.  He has been less social, although he is starting to socialize more.  He doesn't spend time with friends as much as he used to.  He denied a restricted range of affect.  He indicated that he is able to express love and affection.  The Veteran endorsed the sense that his life will be cut short.

The Veteran further had problems with irritability and outbursts of anger.  His wife indicated that she has avoided going out in public with her husband because of his behavior.  After he returned from deployment, he became angry at a man who sat down too close to his son's girlfriend (now wife).  He told the man, "You really need to move."  The Veteran reported that a month ago a woman hit his truck with her purse.  He called her a name under his breath.  The woman's male companion noticed and confronted the Veteran.  The Veteran reported, "I wanted to fight so bad."  He listened to his wife and remained in the car.  The Veteran has had other incidents of irritability.  His wife recalled an incident at the store when a man she did not know asked her where to find the sugar.  According to the Veteran's wife, the Veteran confronted the man in an angry manner.  He indicated that he has not assaulted anyone.  The Veteran endorsed hypervigilance.  He is not able to relax in public.  He is always watching everybody and on guard.  His wife stated that it has taken a while, but she can now take him into Walmart without him confronting people.  The Veteran reported that every night he checks the doors and goes outside.  He reported that he does not like unexpected loud noises; however, he said if he can identify the source of the noise, he returns to baseline within a minute.  The Veteran did not endorse problems with concentration.  He reported difficulty falling asleep. He reported that this difficulty began a couple of years ago.  He did not recall having a change in his sleep pattern after deployment.  

The Veteran denied auditory or visual hallucinations, symptoms of mania, obsessions or compulsions, ever having any disciplinary infractions in the military, or criminal charges.  He denied any incidents of road rage in which he followed or confronted somebody.  He denied any violence in his relationships.

Upon examination, the Veteran was pleasant and cooperative throughout the examination.  He was well groomed.  He maintained eye contact.  He was oriented in all spheres.  His speech was linear and goal directed with no evidence of unusual thought content.  His affect was broad and appropriate to the content of his speech. His mood appeared normal.

The Veteran's symptoms included recurrent and distressing recollections (including dreams) of the stressors, including images, thoughts or perceptions; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events; efforts to avoid thoughts, feelings or conversations associated with the trauma; feeling of detachment or estrangement from others; a sense of a foreshortened future; irritability or outbursts of anger; and hypervigilance. 

The examiner opined that the disability was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or;
symptoms controlled by medication.  The examiner assessed a Global Assessment of Functioning (GAF) score of 75.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2015).

The American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in June 2014.  Consequently, DSM-IV is applicable.

The Veteran testified before the Board in August 2015 (Transcript in VACOLS).  He testified that his PTSD has affected his relations with his co-workers.  He stated that he has been called a bully at work.  He and his wife testified that since going to therapy, they have been able to go out more socially, but they do not socialize with other people.  His wife testified that the Veteran constantly (six times per night) checks the windows and the doors and walks outside.  The Veteran's wife recounted an incident in which the Veteran grabbed an individual by the throat at a restaurant as that person appeared to be confrontational with the Veteran's bother-in-law.  She recounted another incident (at a bowling alley) in which the Veteran confronted someone who sat down next to her.  Both the Veteran and his wife testified that they believed that the Veteran's PTSD was worse now than it was in 2013.  

The Board notes that the October 2013 VA examiner found that the Veteran's symptoms was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  However, the Board finds that the symptoms reported in the examination and the hearing testimony appear to be significantly more severe.  These symptoms, which include hypervigilance and irritability, have resulted in several well documented confrontations between the Veteran and others.  Moreover, the Veteran and his wife have provided credible and consistent testimony regarding the effects that his PTSD has on his social and occupational relationships.  

An August 2015 statement from the Veteran's wife recounts another incident in which the Veteran physically grabbed his neighbor.  He also became abusive in another incident with his brother-in-law.

The Board finds that the Veteran has been shown to have suffered from impaired judgement and disturbances of mood.  These symptoms have made it difficult for him to go out in public and socialize.  Consequently, he has had difficulty in establishing and maintaining effective work and social relationships with everyone except his immediate family.  The Board finds that a rating of 50 percent is warranted.  

The Board will defer on a decision regarding entitlement to a rating in excess of 50 percent.  This will be addressed in the remand.  



Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has included hypervigilance, irritability, nightmares, recurring recollections of trauma, etc.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating of 50 percent for the Veteran's PTSD, is granted.  


REMAND

Fibromyalgia, sleep apnea, chronic fatigue

The Veteran provided credible testimony that while he was stationed in Balad Air Force Base in Iraq, he was exposed to contaminants such as hydrazine, benzene, and burn pits.  He suggested that his disabilities may be due to these exposures.  The Board finds that a VA examination is warranted to determine if the Veteran's exposure to contaminants caused his disabilities.    

Additionally, in August 2015, the Veteran submitted medical treatises that suggest that the Veteran's fibromyalgia and sleep disturbances could be caused or aggravated by his PTSD.  There is no medical opinion addressing the possibility of secondary service connection.  

The Board finds that a VA examination and opinion are warranted in order to determine the nature and etiology of the Veteran's fibromyalgia and sleep apnea, to include whether these disabilities were caused by, or aggravated by, PTSD. 

Additionally, the Board notes that the Veteran's chronic fatigue could be caused or aggravated by his disrupted sleep.  Consequently, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's chronic fatigue syndrome.   

PTSD

The Board found that based on the evidence of record, a 50 percent rating was warranted for PTSD.  However, the Veteran and his wife testified that his disability is more severe than it was at the time of his most recent examination.

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

Given the testimony of the Veteran and his wife, the Board finds that a new VA examination is warranted.

Low back disability 

The RO denied service connection for a low back disability in a May 2011 rating decision.  The Veteran filed a notice of disagreement in June 2011.  A statement of the case has not been issued.  Remand is required so that such statement of the case can be sent to the Veteran to enable him to perfect his appeal on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41  (1999).









Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
 
2.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of his fibromyalgia, sleep apnea, and chronic fatigue.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's chronic pain (fibromyalgia), sleep apnea, or chronic fatigue began during or is causally related to service:

(i) to include as due to exposure to hydrazine, benzene, and fire pits; 

(ii) to include whether any disability was caused by, or aggravated by, his service connected PTSD; and

(iii) to include whether these disabilities constitutes signs or symptoms of an undiagnosed illness.

(b) if the examiner finds that the Veteran suffers from sleep disturbances that are due to service, he/she should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's chronic fatigue was caused by, or aggravated by, a service related sleep disorder.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  Issue a statement of the case on the claim of entitlement to service connection for a low back disability.  Only if a substantive appeal is timely received should this issue be certified to the Board.

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


